                                                              JS-6
1

2

3

4
5

6
                            UNITED STATES DISTRICT COURT
7
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
8

9    LIGIA LAFFITTE, an individual,         Case no. 2:19-CV-04591
10            Plaintiff,                    [PROPOSED] ORDER RE
                                            DISMISSAL WITH PREJUDICE
11                         v.
12   THE LINCOLN NATIONAL LIFE
     INSURANCE COMPANY;                     Action Filed: May 28, 2019
13                                          Trial Date:   None
              Defendant.
14

15

16
17

18

19

20

21

22

23

24

                     [PROPOSED] ORDER RE DISMISSAL WITH PREJUDICE
1                                    [PROPOSED] ORDER
2           The Court, having considered the Parties’ Joint Stipulation of Dismissal with
3    Prejudice, hereby dismisses the entire action with prejudice as to all parties and claims
4    for relief.
5           IT IS SO ORDERED.
6    Dated: October 9, 2019
                                                   Hon. R. Gary Klausner
7                                                  UNITED STATES DISTRICT COURT
                                                   JUDGE
8

9

10
11

12

13

14

15

16
17

18

19

20

21

22

23

24
                                             1
                       [PROPOSED] ORDER RE DISMISSAL WITH PREJUDICE
